Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 23, 2019                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

  158062                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 158062
                                                                   COA: 342810
                                                                   Kent CC: 17-005257-FH
  LESLIE JAMES RAHM, JR.,
            Defendant-Appellant.

  _________________________________________/

        By order of December 4, 2018, the application for leave to appeal the May 22,
  2018 order of the Court of Appeals was held in abeyance pending the decision in People
  v Dixon-Bey (Docket No. 156746). On order of the Court, leave to appeal having been
  denied in Dixon-Bey on July 29, 2019, 504 Mich ___ (2019), the application is again
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 23, 2019
           a1218
                                                                              Clerk